The record demonstrates that the defendant’s plea of guilty was entered knowingly, intelligently, and voluntarily (see People v Fiumefreddo, 82 NY2d 536, 543 [1993]; People v Harris, 61 NY2d 9, 17 [1983]). Contrary to the defendant’s contention, his plea was not rendered invalid by the County Court’s failure to advise him of the possible immigration consequences of his plea (see CPL 220.50 [7]; People v Ford, 86 NY2d 397, 403 [1995]; People v Sanchez-Martinez, 35 AD3d 632, 633 [2006]; cf. Padilla v Kentucky, 559 US —, 130 S Ct 1473 [2010]).
The defendant’s contention that he was deprived of the effective assistance of counsel rests mainly on matter dehors the record, which cannot be reviewed on direct appeal (see People v Griffith, 78 AD3d 1194, 1196 [2010]; People v Wiedmer, 71 AD3d 1067 [2010]; People v Alexander, 62 AD3d 719, 720 [2009]). To the extent this contention is reviewable on the record before us, we find that counsel provided the defendant with meaningful representation (see People v Brooks, 36 AD3d 929, 930 [2007]; People v Grimes, 35 AD3d 882, 883 [2006]). Covello, J.E, Belen, Hall and Cohen, JJ., concur.